Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01143-CR

                           APRIL MICHELLE FLOYD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR18-0971

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine whether appellant is indigent and entitled

to court-appointed counsel in this appeal. On October 8, 2019, a supplemental clerk’s record

containing the trial court’s appointment of counsel was filed with the Court. We DIRECT the

Clerk of the Court to list Craig Stoddart as appointed counsel for appellant.

        The clerk’s record has been filed. The reporter’s record is DUE by October 15, 2019.




                                                       /s/   LANA MYERS
                                                             JUSTICE